State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   522838
________________________________

In the Matter of DANIEL PAGAN,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Egan Jr., Lynch, Devine and Mulvey, JJ.

                             __________


     Daniel Pagan, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Patrick A.
Woods of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      During the course of an investigation, correction officials
received confidential information revealing that petitioner and
two other inmates were planning to escape from the correctional
facility. As a result, petitioner was charged in a misbehavior
report with conspiracy to escape. He was found guilty of the
charge following a tier III disciplinary hearing and the
determination was later affirmed on administrative appeal. This
CPLR article 78 proceeding ensued.
                              -2-                  522838

      We confirm. The misbehavior report, testimony of
correction officials involved in the investigation and
confidential testimony and documentation considered by the
Hearing Officer in camera provide substantial evidence supporting
the determination of guilt (see Matter of Chandler v Annucci, 135
AD3d 1258, 1259 [2016]; Matter of Sullivan v Fischer, 95 AD3d
1514, 1515 [2012]). Contrary to petitioner's claim, the Hearing
Officer conducted a sufficient independent assessment of the
confidential information to determine its credibility and
reliability. In this regard, the Hearing Officer personally
interviewed correction officials involved in the investigation,
who disclosed details that corroborated petitioner's involvement
and the informant's past reliability, and also reviewed the
incriminating confidential documents (see Matter of Al-Matin v
Prack, 131 AD3d 1293, 1293 [2015], lv denied 26 NY3d 913 [2015];
see also Matter of Pompey v Prack, 128 AD3d 1251, 1251 [2015]).
We note that, in view of the sensitive nature of the confidential
information at issue here, petitioner was not entitled to its
disclosure (see Matter of McDuffy v Fischer, 107 AD3d 1190, 1190
[2013]; Matter of Sanders v Haggett, 72 AD3d 1372, 1373 [2010]).
Furthermore, given that the misbehavior report was prepared as
the result of an ongoing investigation during which confidential
information was received, we find that it contained adequate
information to enable petitioner to prepare a defense (see Matter
of Topsy v Venettozzi, 98 AD3d 520, 521 [2012], lv denied 20 NY3d
852 [2012]; Matter of Fareedullah v Fischer, 64 AD3d 1024, 1025
[2009], lv denied 13 NY3d 713 [2009]), which he presented at the
hearing.

      Peters, P.J., Egan Jr., Lynch, Devine and Mulvey, JJ.,
concur.


      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court